DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

Information Disclosure Statement

2.	The information disclosure statements filed on January 05, 2022 have been considered and placed in the application file.

Terminal Disclaimer

3.	The terminal disclaimer filed on December 07, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers:
	US 9191740 B2
	US 8526645 B2
	US 8315400 B2
	US 8081780 B2
	US 10812660 B2
	


Response to Amendment

4.    The Amendment filed December 07, 2021 has been entered. Claim 16 has been cancelled.  Claims 1-15, and 17 are pending in the application.   Applicant’s filed Terminal Disclaimer has overcome the Double Patenting rejections, previously set forth in the Non-Final Office Action mailed July 12, 2021.

Claim Objections

5.	Claim 15 is objected to because of the following informalities:  There is a typographical error “udio” in line 19, which should be  - - audio - -. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 15, and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Independent claim 15 is indefinite because the scope of the term “adequately” in line 14 is not defined and thus rendered the scope of the claim indefinite.

	Claim 17 is indefinite because Claim 17 depends from Claim 16 which is a cancelled claim therefore render the scope of the claim indefinite.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The amended claims recite “a gain as a function of the background noise signal and a target sound level ratio of an audio signal to the electronic ambient signal” for which the specification provides no basis. 

Independent claim 1 states “a gain as a function of the background noise signal and a target sound level ratio of an audio signal to the electronic ambient signal” in lines 9-10.  The originally filed specification, page 11, paragraph [0048], discloses that “In particular, the gain blocks for G1 and G2 of FIG. 4 are a function of the BNL and the VAL and are shown in greater detail.”  The information about  VAL (voice activity level) corresponding with “a target sound level ratio of an audio signal to the electronic ambient signal” could not be found through express, implicit, or inherent disclosure.

Claims 2-7 depend from claim 1, and are also rejected for the same reasons.

Independent claim 8 states “a gain as a function of the background noise signal and a target sound level ratio of an audio signal to the electronic ambient signal” in lines 11-12.  The originally filed specification, page 11, paragraph [0048], discloses that “In particular, the gain blocks for G1 and G2 of FIG. 4 are a function of the BNL and the VAL and are shown in greater detail.”  The information about  VAL (voice activity level) corresponding with “a target sound level ratio of an audio signal to the electronic ambient signal” could not be found through express, implicit, or inherent disclosure.

Claims 9-14 depend from claim 8, and are also rejected for the same reasons.

Response to Arguments


10.	Applicant's arguments with respect to claims 1-15, and 17 have been considered but are moot in view of the new grounds of rejection.  The double patenting rejections have been withdrawn. 
	Applicant’s arguments, see pages 9-16, filed December 07, 2021 with respect to the rejections of claims 1-15, and 17 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inventor
Publication
Number
Disclosure
Young
US Patent 
5694467
Ambient noise within the environment of the user is detected by microphone 42, passed through attenuator 25 and mixer 22, and returned to earphone 44, 46. This allows the user to use the microphone as an adjustable room monitor, while allowing the user to 



12.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654